Case: 20-40800      Document: 00516262358         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 31, 2022
                                  No. 20-40800
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Roel Rodriguez,

                                                            Petitioner—Appellant,

                                       versus

   Butch Head,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:20-CV-102


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Roel Rodriguez, federal prisoner # 87325-379,
   appeals the denial of his 28 U.S.C. § 2241 petition, challenging his conviction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40800     Document: 00516262358          Page: 2    Date Filed: 03/31/2022




                                   No. 20-40800


   and sentence for conspiracy to: possess, with intent to distribute, 1,000
   kilograms or more of marihuana, in violation of 21 U.S.C. §§ 841(a)(1),
   841(b)(1)(A), 846; and launder monetary instruments, in violation of 18
   U.S.C. §§ 1956(a)(2)(B)(i)–(ii), 1956(h), 2. The district court concluded that
   Rodriguez failed to satisfy the savings clause of 28 U.S.C. § 2255.
          Rodriguez’ challenge to his conviction and sentence is not based on
   retroactively-applicable Supreme Court decisions that establish he may have
   been convicted of nonexistent drug and money-laundering conspiracy
   offenses. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
   2001) (articulating savings-clause test). He, therefore, fails to meet his
   burden of showing that a § 2255 remedy “is inadequate or ineffective to test
   the legality of his detention”. 28 U.S.C. § 2255(e); see also Pack v. Yusuff,
   218 F.3d 448, 452 (5th Cir. 2000) (noting “a section 2241 petition that seeks
   to challenge a federal sentence or conviction—thereby effectively acting as a
   section 2255 motion—may only be entertained when the petitioner
   establishes that the remedy provided . . . under section 2255 is inadequate or
   ineffective”). To the extent Rodriguez contends our court should expand
   the savings-clause test to encompass challenges to a sentence, as well as
   nonexistent convictions, his challenge is unavailing. See Reyes-Requena, 243
   F.3d at 904.
          AFFIRMED.




                                         2